EXHIBIT 10.5

 

AMENDMENT NO. 1 TO

STANCORP FINANCIAL GROUP, INC.

1999 EMPLOYEE SHARE PURCHASE PLAN

 

In accordance with Section 19 of the StanCorp Financial Group, Inc. 1999
Employee Share Purchase Plan (“the Plan”), the Board of Directors of StanCorp
Financial Group, Inc. (“the Company”) has approved and the Company hereby adopts
the following amendment to the Plan:

 

Section 5(a) of the Plan is amended to provide in its entirety as follows:

 

5. Offerings.

 

(a) Offering Periods. The Plan shall be implemented by a series of offering
periods of approximately six months’ duration or such other duration as the
Board of Directors shall determine (“Offering Periods”), commencing on or about
January 1 of each year and on or about June 16 of each year. An Offering Period
commencing on or about January 1 shall end on or about the next June 15. An
Offering Period commencing on or about June 16 shall end on or about the next
December 15. Notwithstanding the foregoing, the Board of Directors may establish
different commencement or ending dates or a different duration for one or more
future Offering Periods; provided however, that no Offering Period may have a
duration exceeding twenty-seven (27) months.

 

The first day of each Offering Period is an “Offering Date” and the last day of
each Offering Period is “Purchase Date” for the Offering Period. If an Offering
Date or a Purchase Date falls on a day on which the public equity securities
markets in the United States are not open for trading, the Company shall, by
announcement at least ten days before the date on which the Offering Date or
Purchase Date would otherwise fall, specify the trading day that will be deemed
that Offering Date or Purchase Date, as the case may be.

 

Date approved by Board of Directors: November 4, 2001